IN THE SUPREME COURT, STATE OF WYOMING

                                        2013 WY 67

                                                            APRIL TERM, A.D. 2013

                                                                   May 31, 2013

JESSY MICHAEL DENNIS,

Appellant
(Defendant),

v.                                                   S-12-0190

THE STATE OF WYOMING,

Appellee
(Plaintiff).

                    Appeal from the District Court of Laramie County
                         The Honorable Michael Davis, Judge

Representing Appellant:
      Diane M. Lozano, State Public Defender; Tina N. Olson, Chief Appellate Counsel;
      Eric M. Alden, Senior Assistant Appellate Counsel. Argument by Mr. Alden.

Representing Appellee:
      Gregory A. Phillips, Wyoming Attorney General; David L. Delicath, Deputy
      Attorney General; Theodore R. Racines, Senior Assistant Attorney General;
      Christyne M. Martens, Assistant Attorney General. Argument by Ms. Martens.

Before KITE, C.J., HILL, BURKE, J.J., GOLDEN, J., Retired, and WILKING, D.J.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
WILKING, District Court Judge.

[¶1] A jury convicted Jessy Michael Dennis (Dennis), of aggravated burglary in
violation of Wyo. Stat. Ann. § 6-3-301(c)(i) (LexisNexis 2011). Dennis now appeals his
conviction. He contends there was insufficient evidence of a corpus delicti and no
evidence was presented to contradict the innocent intent expressed in his extrajudicial
statements. He also argues the district court erred by declining his proposed specific
intent instruction and adopting instructions that did not adequately explain the elements
of aggravated burglary. We affirm.

                                        ISSUES

[¶2]   The State adequately describes the issues presented to the Court:

             I.   Wyoming law requires independent proof of corpus
                  delicti before an admission can be considered as evidence
                  supporting a conviction. Dennis admitted he entered the
                  victims’ unlocked home and took a pistol, which he later
                  returned. The victims testified consistently with that
                  admission--that someone entered their home without
                  permission and removed a pistol. Did this testimony
                  provide sufficient corroboration of Dennis’ admissions so
                  that the jury could consider those admissions and so that
                  the jury’s guilty verdict was supported by sufficient
                  evidence?

             II. The test for jury instructions is whether they “leave no
                 doubt as to the circumstances under which the crime can
                 be found to have been committed.” The district court
                 gave jury instructions about aggravated burglary that
                 closely tracked the applicable statutory language, and
                 Dennis agreed at trial that those instructions correctly
                 stated the law. However, he proposed an additional
                 instruction on the specific intent element of aggravated
                 burglary which the court refused because it was repetitive
                 and confusing. Did the court adequately instruct the jury
                 on the elements of aggravated burglary?




                                            1
                                               FACTS

A. Evidence at Trial

[¶3] On June 28, 2011, the State charged Dennis with aggravated burglary in violation
of Wyo. Stat. Ann. § 6-3-301(c)(i). Dennis’ trial began on February 6, 2012, and the jury
returned a guilty verdict on February 7, 2012. The prosecution presented four witnesses--
Janelle Johnson, Brady Johnson, Star Jones,1 and Deputy Brandi Wagner of the Laramie
County Sheriff’s Department. Dennis did not testify on his own behalf.

[¶4] Janelle and Brady Johnson testified that they met Dennis at church and became
friends in 2010. The Johnsons were aware of Dennis’ troubled past when they befriended
him. During the course of their friendship, the Johnsons invited Dennis to their home
several times. Their home was located approximately ten miles outside of Cheyenne,
Wyoming. Mr. Johnson also had a construction business with Dennis.

[¶5] Star Jones was a mutual friend of Dennis and the Johnsons. Jones testified that on
May 26, 2011, Dennis met with her after work at a local restaurant in Cheyenne. Dennis
appeared happy at lunch and showed Jones pictures of his baby. He told Jones he knew
the Johnsons usually kept their home unlocked, and that he went to their home when he
knew Mr. Johnson was out of town and Mrs. Johnson was at work. Once there, he
entered the home and removed an item from underneath the Johnsons’ bed. After leaving
the home, Dennis told Jones he drove his truck “out to the middle of nowhere,” because
he was “really distraught,” and he “was just going to take care of it, and that he wouldn’t
have to deal with it anymore.” During this explanation, Dennis put his hand under his
chin, and gestured, stating he “was going to end it all.”

[¶6] Dennis told Jones that he changed his mind about “ending it all” and tried to return
the item he had taken from the Johnsons’ home, but found their house was locked. He
asked Jones if she could return the item for him. Jones had never been in the Johnsons’
home, so Dennis had to explain where the item should be returned, and he drew a layout
of the home for her. Jones refused the request and offered instead to inform the Johnsons
that Dennis needed to speak with them so he could settle the matter himself. During the
May 26, 2011, conversation with Jones, Dennis never explicitly identified the item he had
taken from the Johnsons’ home. Jones testified she assumed it was a gun and that Dennis
had waited a day or two after taking it before he attempted to return it.

[¶7] On the evening of May 27, 2011, Jones and the Johnsons attended a movie
together. Afterwards, Jones told the Johnsons that they should contact Dennis, as he
needed to speak with them. After Jones and the Johnsons exchanged several text

1
 The record refers to “Star Jones and Star Polley.” Star Polley married between the time of the incident
and trial and changed her name as a result. The Court will refer to her as Star Jones or Jones.
                                                   2
messages, it became clear that Dennis had taken something from under the bed in the
Johnsons’ home. Jones indicated she did not know what the item was, but knew it
belonged under their bed. From this, the Johnsons knew the missing item was likely a
pistol, as it was the only item they kept beneath the bed.

[¶8] When the Johnsons arrived home, they checked underneath their bed and
discovered Mrs. Johnson’s Ruger pistol was missing. The pistol was a gift from Mrs.
Johnson’s father, which she kept underneath her side of the bed for protection. The
Johnsons kept the pistol in that location so it could not be seen when the bedroom was
entered. The Johnsons had not given anyone, including Dennis, permission to enter their
home or to move the pistol.

[¶9] The Johnsons reported the matter to the Laramie County Sheriff’s Department and
continued to search for the pistol. Mr. Johnson eventually found the pistol in his truck.
Mr. Johnson testified that he had been out of town and had arranged for Dennis to return
a nail gun he had borrowed by leaving it in Mr. Johnson’s unlocked truck. The pistol was
loaded, in its holster, and under a duster when Mr. Johnson found it. The Johnsons did
not place the pistol in Mr. Johnson’s truck.

[¶10] The sheriff’s department investigation did not reveal any signs of forced entry and
no items other than the pistol were taken.

[¶11] On May 29, 2011, Mr. Johnson saw Dennis at church and confronted him about
taking the pistol. Dennis replied that he was not supposed to find out and asked how the
Johnsons knew the pistol had been taken. Dennis asserted that he did not actually break
in since the home was unlocked. Mr. Johnson testified that the conversation clearly
pertained to the pistol and not the nail gun. Later the same day, Dennis left a voicemail
on Mr. Johnson’s cellular phone asking to meet with him to talk about the incident.
Dennis also asked Mr. Johnson to tell the police that the whole thing was about a nail gun
and not a pistol because he could get into a lot of trouble.

[¶12] Dennis also contacted Jones and insisted she recall the exact words she used to
describe the situation to the sheriff’s department. During that conversation, he tried to
convince Jones that the incident was a misunderstanding and that he had eventually
returned the gun. Jones testified she was sure Dennis used the word “gun” and not “nail
gun,” and she did not know anything about Dennis borrowing a nail gun.

[¶13] At trial, the State relied primarily on witness testimony and photographs of the
Johnsons’ gun, their house, bedroom, and truck. The State did not present any forensic or
expert testimony. At the close of the State’s case, Dennis moved the district court for a
judgment of acquittal. Dennis argued the State had not presented sufficient evidence of
corpus delicti independent from Dennis’ extrajudicial statements. The district court
denied the motion.

                                            3
[¶14] Dennis did not testify or offer any evidence. Defense counsel gave a brief closing
argument. Dennis disagreed with his counsel’s closing statement and immediately sought
to fire his counsel and proceed pro se. The district court granted leave for Dennis to
proceed without counsel, but did not allow Dennis to present new evidence or to address
the jury as the evidence had been closed and his counsel had already made a closing
argument. The jury convicted Dennis of aggravated burglary.

[¶15] Dennis filed pro se motions for acquittal and for a mistrial. The district court held
a hearing on both motions and denied them.

[¶16] The district court sentenced Dennis to not less than five years, nor more than
seven years, of imprisonment, which was suspended in favor of five years of probation.
Dennis’ term of probation was consecutive to the sentence he received for a federal
charge of being a felon in possession of a firearm.

B. Jury Instructions

[¶17] Prior to trial, the State and Dennis submitted proposed jury instructions. The
instructions were substantially similar. However, they differed with regard to the
elements of aggravated burglary. Dennis offered an instruction on specific intent, which
the district court refused.

[¶18] The refused instruction read:

                     Aggravated Burglary is a specific intent crime.

                      Specific Intent means more than general intent to
              commit the act. To prove a crime which involves specific
              intent, the prosecution must prove beyond a reasonable doubt:

                     (1) That the Defendant did the act charged; and

                     (2) That he did it with the specific intent described in
                         the crime charged. The specific intent must be
                         proved beyond a reasonable doubt.

[¶19] The district court held the instruction merely repeated the content of other
instructions and was confusing as worded. The district court instructed the jury as to the
elements of aggravated burglary in Instruction Nos. 4, 5, 6, 7, 8, and 9.




                                            4
                      Instruction No. 4

      The elements of the crime of Aggravated Burglary, as
charged in this case, are as follow:

       1.   On or about the 26th day of May, 2011

       2.   In Laramie County, Wyoming

       3.   The Defendant, Jessy Michael Dennis,

       4.   While in the course of committing the crime of
            burglary

       5.   Became armed with a deadly weapon.

      If you find from your consideration of all the evidence
that each of these elements has been proved beyond a
reasonable doubt, then you should find the Defendant guilty.

       If, on the other hand, you find from your consideration
of all the evidence that any of these elements has not been
proved beyond a reasonable doubt, then you should find the
Defendant not guilty.

                      Instruction No. 5

       “Burglary” means the act of entering or remaining
without authority in a building, occupied structure or vehicle
or separately secured or occupied portion thereof, with intent
to commit larceny.

                      Instruction No. 6

       “Occupied structure” means a structure where any
person lives or carries on business or other calling, whether or
not a person is actually present.

                      Instruction No. 7

        “Larceny” means the act of stealing, taking and
carrying, leading or driving away the property of another with
intent to deprive the owner or lawful possessor.

                               5
                                   Instruction No. 8

             “Deprive” means:

                    a.   To withhold property of another permanently or
                         for so extended a period as to appropriate a major
                         portion of its economic value or with intent to
                         restore only upon payment of reward or other
                         compensation; or

                    b.   To dispose of property so as to make it unlikely
                         that the owner will recover it.

                                   Instruction No. 9

             The term “deadly weapon” includes a firearm.

[¶20] The State proposed instructions on the meaning of “occupied structure” and
“deadly weapon,” but the district court refused those instructions and instructed the jury
on those terms using different wording. Instruction Nos. 4, 5, 7, and 8 were given as
proposed by Dennis.

[¶21] Neither party objected to the instructions at the formal instruction conference held
on February 7, 2012.

                                     DISCUSSION

I.   Sufficiency of the Evidence

[¶22] Dennis argues there was insufficient evidence, in the absence of his extrajudicial
statements, to convict him of aggravated burglary. He asserts his extrajudicial statements
could not be used to convict him because the State did not present sufficient independent
evidence of the crime as required by the corpus delicti doctrine. He also argues evidence
was not presented to contradict the innocent intent he alleges was present in his
extrajudicial statements. Dennis contends that he intended the gun be returned to the
Johnsons after he used it to commit suicide, therefore he lacked the requisite intent to
deprive.

[¶23] We recently reiterated our standard of review for claims of insufficient evidence:

             [W]e examine and accept as true the State’s evidence and all
             reasonable inferences which can be drawn from it. We do not

                                            6
              consider conflicting evidence presented by the defendant. We
              do not substitute our judgment for that of the jury; rather, we
              determine whether a jury could have reasonably concluded
              each of the elements of the crime was proven beyond a
              reasonable doubt.       This standard applies whether the
              supporting evidence is direct or circumstantial.

Craft v. State, 2013 WY 41, ¶ 18, 298 P.3d 825, 831 (Wyo. 2013) (quoting Dawes v.
State, 2010 WY 113, ¶ 17, 236 P.3d 303, 307 (Wyo. 2010)).

[¶24] “In Wyoming, ‘independent proof of the corpus delicti must exist apart from a
defendant’s extrajudicial confession or admission.’” Mersereau v. State, 2012 WY 125,
¶ 65, 286 P.3d 97, 121 (Wyo. 2012) (quoting Jones v. State, 2010 WY 44, ¶ 11, 228 P.3d
867, 870 (Wyo. 2010)). However, that corroborating evidence need only consist of
substantial evidence that the offense has been committed, so that the evidence as a whole
proves beyond a reasonable doubt that the defendant is guilty of the crime charged.
Simmers v. State, 943 P.2d 1189, 1199 (Wyo. 1997) (citing Opper v. United States, 348
U.S. 84, 93, 75 S.Ct. 158, 164-65, 99 L.Ed. 101 (1954)). “It is sufficient if the
corroboration supports the essential facts admitted sufficiently to justify a jury inference
of their truth. Those facts plus the other evidence besides the admission must, of course,
be sufficient to find guilt beyond a reasonable doubt.” Opper, 348 U.S. at 93, 75 S.Ct. at
164-165. Each case is unique and therefore the quantity and type of independent
corroborating evidence depends upon the facts of each case. Simmers, 943 P.2d at 1199
(citation omitted). Corroborating evidence may include circumstantial evidence. Id.

[¶25] In his initial conversation with Jones, Dennis admitted he entered the Johnsons’
home and removed an item from under their bed. In the same conversation, he asked
Jones to return the item for him and he provided a detailed description of the Johnsons’
home for Jones. When Dennis was confronted by Mr. Johnson at church, he disputed that
his actions constituted a burglary because the home was unlocked. He asked Mr. Johnson
to tell the police that the incident in question involved a nail gun and not a pistol. When
he questioned Jones about what she told law enforcement, Dennis admitted to Jones that
the item he removed from the home was a gun and that he returned it to Mr. Johnson’s
truck.

[¶26] The record in this case contains independent evidence of the crime which
corroborates Dennis’ extrajudicial statements. Mr. and Mrs. Johnson testified that the
pistol was usually stored under Mrs. Johnson’s side of the bed. They also testified no one
had permission to enter their home or remove the pistol. The Johnsons did not place the
pistol in the truck where it was eventually found. Mr. Johnson testified that Dennis knew
he would be out of town when he made arrangements with him to return a borrowed nail
gun by putting it in Mr. Johnson’s unlocked truck. Deputy Wagner testified that there
was no sign of forced entry into the home.

                                             7
[¶27] Jones’ testimony also corroborated Dennis’ extrajudicial statements. Jones
testified she never went into the Johnsons’ home, but was able to tell the Johnsons they
were missing an item from underneath their bed. The Johnsons in turn testified they
knew the item was a pistol because that was the only item they kept under their bed. The
evidence in the record, when viewed in total, provides sufficient corroborating evidence
of an aggravated burglary.

[¶28] Dennis argues there was insufficient evidence to contradict the innocent intent he
expressed in his extrajudicial statements. He contends the inherent intent in his
statements was that he only borrowed the pistol to commit suicide. As such, he disputes
the evidence sufficiently demonstrated he had a larcenous intent when he took the
Johnsons’ pistol.

[¶29] Wyo. Stat. Ann. § 6-3-402(a) (LexisNexis 2011) defines larceny:

             (a) A person who steals, takes and carries, leads or drives
             away property of another with intent to deprive the owner or
             lawful possessor is guilty of larceny.

Deprive is defined as:

             (A) To withhold property of another permanently or for so
             extended a period as to appropriate a major portion of its
             economic value or with intent to restore only upon payment
             of reward or other compensation; or

             (B) To dispose of the property so as to make it unlikely that
             the owner will recover it.

Wyo. Stat. Ann. § 6-3-401(a)(ii) (LexisNexis 2011).

[¶30] “The intent to steal can be established by a wide variety of direct and
circumstantial evidence.” Bush v. State, 908 P.2d 963, 967 (Wyo. 1995). The return of
property does not defeat proof of an initial intent to steal. E.g., Wetherelt v. State, 864
P.2d 449, 452 (Wyo. 1993) (holding there was sufficient evidence for a larceny
conviction even when a defendant returned some of the victim’s property). Nevertheless,
“[w]e have consistently held that, even though it is possible to draw other inferences from
the evidence which has been presented, the jury has the responsibility to resolve conflicts
in the evidence.” Swanson v. State, 981 P.2d 475, 479 (Wyo. 1999) (citations omitted).

[¶31] Dennis told Jones he had been inside the Johnsons’ home before the pistol was
discovered missing. He gave Jones a detailed explanation of the layout of the home, and

                                            8
he admitted he entered the home without permission when the Johnsons were not present.
He also sought to conceal his crime. He asked Jones to return the stolen pistol. He told
Mr. Johnson that he was never supposed to find out about the missing gun. He quizzed
Jones about the exact language she used to describe the incident to law enforcement and
asked Mr. Johnson to tell authorities the whole incident was about a nail gun instead of a
pistol. Attempts at concealing a crime support an inference of an intent to deprive. E.g.,
Walston v. State, 954 P.2d 987, 989 (Wyo. 1998) (“[e]vidence to support the inference of
appellant’s intent to steal includes the fact that . . . he initially denied being in the home
when questioned by an officer; he pawned the stolen items using an alias . . . .”); Leppek
v. State, 636 P.2d 1117, 1119 (Wyo. 1981); Mirich v. State, 593 P.2d 590, 593 (Wyo.
1979); see e.g. Dreiman v. State, 825 P.2d 758, 761 (Wyo. 1992) (holding that the return
of keys and a calendar after copying them still qualified as an intent to deprive the victim
of their property).

[¶32] Dennis insists that his intent upon entering the Johnsons’ home does not qualify as
an intent to deprive because his statements make clear he borrowed the Johnsons’ pistol
to commit suicide. He relies on Eagan v. State, 58 Wyo. 167, 128 P.2d 215, 226 (1942),
to argue his alleged innocent motive cannot be disregarded and that, accordingly, there
was no proof of his intent to deprive the Johnsons’ of their pistol. In Eagan we said:

              Where an accused is the sole witness of a transaction charged
              as a crime, as in the case at bar, his testimony cannot be
              arbitrarily rejected, and if his credibility has not been
              impeached, and his testimony is not improbable, and is not
              inconsistent with the facts and circumstances shown, but is
              reasonably consistent therewith, then his testimony should be
              accepted.

128 P.2d at 226 (citations omitted). The State argues Eagan is inapplicable here because
Dennis’ credibility was impeached. After a review of the record, we agree with the State.

[¶33] Dennis’ admissions raised considerable doubt about his credibility. He asked Mr.
Johnson to lie to law enforcement about the details of the incident and told him he was
never supposed to know that Dennis had taken the gun. Dennis admitted entering the
Johnsons’ home without their permission and tried to have Jones re-enter the home, again
without the Johnsons’ permission, to return the pistol for him. When viewing these
admissions in a light most favorable to the State, a jury could have reasonably doubted
Dennis’ credibility.

[¶34] Alternatively, Dennis’ alleged intent upon entering the home is not inconsistent
with an intent to deprive. Dennis asserts his intent upon entering the home was to borrow
the Johnsons’ gun to commit suicide. A reasonable jury could find that, by entering the
home with such an intent, he did not plan on returning the pistol--if he had accomplished

                                              9
his goal of committing suicide, then he would have lacked the capacity to return the gun.
As a result, Dennis’ own alleged intent for entering the home was consistent with an
intent to permanently deprive the Johnsons of their pistol or to dispose of it so as to make
it unlikely that the Johnsons would recover it.

II. Jury Instructions

[¶35] Dennis contends the district court abused its discretion by refusing to give his
proposed instruction on specific intent. He argues that the jury instructions did not
adequately explain that intent to commit a larceny must be proven beyond a reasonable
doubt.

[¶36] This Court grants trial courts “wide latitude in instructing the jury and, as long as
the instructions correctly state the law and the entire charge covers the relevant issue,
reversible error will not be found.” Mowery v. State, 2011 WY 38, ¶ 13, 247 P.3d 866,
870 (Wyo. 2011) (quoting Iseli v. State, 2007 WY 102, ¶ 9, 160 P.3d 1133, 1135 (Wyo.
2007)). The test for instructions is “whether the instructions leave no doubt as to the
circumstances under which the crime can be found to have been committed.” Burnett v.
State, 2011 WY 169, ¶ 14, 267 P.3d 1083, 1087 (Wyo. 2011) (quoting Bloomfield v.
State, 2010 WY 97, ¶ 15, 234 P.3d 366, 373 (Wyo. 2010)). “The refusal to give a
requested jury instruction is reviewed for an abuse of discretion.” Mowery, 2011 WY 38,
¶ 13, 247 P.3d at 870 (citing Pina v. Christensen, 2009 WY 64, ¶ 8, 206 P.3d 1298, 1300
(Wyo. 2009)).

[¶37] Dennis proposed the following instruction on specific intent:

                     Aggravated burglary is a specific intent crime.

                      Specific Intent means more than the general intent to
              commit the act. To prove a crime which involves specific
              intent, the prosecution must prove beyond a reasonable doubt:

                     (1) That the Defendant did the act charged; and

                     (2) That he did it with the specific intent described in
                         the crime charged. The specific intent must be
                         proved beyond a reasonable doubt.

[¶38] The district court found the instruction to be duplicative of other instructions and
potentially confusing. Dennis claims that his defense was that he lacked the required
intent for the crime charged and that this instruction was his “theory of defense”
instruction. “[A] defendant has the right to have instructions on his theory of the case or
his theory of defense presented to the jury if the instructions sufficiently inform the jury

                                            10
of the theory or defense and if competent evidence exists which supports the law
expressed in the instructions.” Olsen v. State, 2003 WY 46, ¶ 134, 67 P.3d 536, 585
(Wyo. 2003) (citation omitted). However, refusing to give an instruction because it is
redundant is not an abuse of discretion. Iseli, 2007 WY 102, ¶ 15, 160 P.3d at 1138. “A
trial court may properly refuse to give a proposed instruction if it is erroneous, confusing,
argumentative, or if the instruction unduly emphasizes one aspect of the case, the law, or
the defendant’s version of the events.” Farmer v. State, 2005 WY 162, ¶ 23, 124 P.3d
699, 707 (Wyo. 2005) (citations omitted). Furthermore, a “trial court can properly refuse
an instruction which merely rephrases the jury’s obligation to find all elements beyond a
reasonable doubt . . . .” Chavez-Becerra v. State, 924 P.2d 63, 67 (Wyo. 1996) (citing
Virgilio v. State, 834 P.2d 1125, 1128 (Wyo. 1992)).

[¶39] Dennis’ proposed “theory of defense” was that the State simply had not met its
burden of proving the specific intent element of aggravated burglary. Such a claim does
not require a theory of defense instruction as it is more appropriately categorized as a
claim of innocence. Dennis’ proposed instruction duplicated the more specific
instructions on the elements of aggravated burglary contained in Instruction Nos. 4, 5, 7
and 8. Instruction No. 4 made clear the State had to prove beyond a reasonable doubt
that Dennis committed the crime of burglary. Instruction No. 5 outlined the required
specific intent for burglary including an intent to commit a larceny. Instruction Nos. 7
and 8, by defining larceny and deprive, further detailed that the intent to commit a
larceny requires an intent to deprive.

[¶40] Accordingly, Instruction Nos. 4, 5, 7, and 8, when read together, provided a
detailed and contextualized question, concerning intent, for the jury to consider. Indeed,
we have noted that, “juries should be instructed as to the appropriate intent that is an
element of the particular crime; it is more important that the jury understand what exactly
they [are required] to determine.” Keats v. State, 2003 WY 19, ¶ 13, 64 P.3d 104, 108
(Wyo. 2003) (internal citation and quotation marks omitted) (quoting Reilly v. State, 2002
WY 156, ¶ 9, 55 P.3d 1259, 1262-63 (Wyo. 2002) abrogated by Granzer v. State, 2008
WY 118, 193 P.3d 266 (Wyo. 2008)). The district court did not abuse its discretion by
refusing Dennis’ proposed specific intent instruction. The proposed instruction presented
an ambiguous and duplicative question for the jury to answer. “[A] defendant is not
entitled to a particularly worded jury instruction where jury instructions given cover the
substance of the requested jury instruction.” Ortega v. State, 966 P.2d 961, 966 (Wyo.
1998) (citation omitted). The district court properly refused a redundant instruction.
Iseli, 2007 WY 102, ¶ 15, 160 P.3d at 1138.

[¶41] Dennis also argues that the following instructions failed to adequately inform the
jury of the level of specific intent required to convict him:




                                             11
                                       Instruction No. 4[2]

                     The elements of the crime of Aggravated Burglary, as
               charged in this case, are as follows:

                       1.    On or about the 26th day of May, 2011

                       2.    In Laramie County, Wyoming

                       3.    The Defendant, Jessy Michael Dennis

                       4.    While in the course of committing the crime of
                             burglary

                       5.    Became armed with a deadly weapon.

                     If you find from your consideration of all the evidence
               that each of these elements has been proved beyond a
               reasonable doubt, then you should find the Defendant guilty.

                      If, on the other hand, you find from your consideration
               of all the evidence that any of these elements has not been
               proved beyond a reasonable doubt, then you should find the
               Defendant not guilty.

                                        Instruction No. 5

                      “Burglary” means the act of entering or remaining
               without authority in a building, occupied structure or vehicle
               or separately secured or occupied portion thereof, with intent
               to commit larceny.

                                        Instruction No. 7

                       “Larceny” means the act of stealing, taking and
               carrying, leading or driving away the property of another with
               intent to deprive the owner or lawful possessor.




2
 Instruction No. 4 mimics the instruction on the elements of aggravated burglary found in the Wyoming
Criminal Pattern Instructions 33.01C (2009).
                                                 12
                                    Instruction No. 8

              “Deprive” means:

                     a.   To withhold property of another permanently or
                          for so extended a period as to appropriate a major
                          portion of its economic value or with intent to
                          restore only upon payment of reward or other
                          compensation; or

                     b.   To dispose of the property so as to make it
                          unlikely that the owner will recover it.

[¶42] Dennis did not object to the instructions actually given to the jury; “our review is
therefore confined to a search for plain error.” Magnus v. State, 2013 WY 13, ¶ 23, 293
P.3d 459, 467 (Wyo. 2013) (citing Sandoval v. State, 2009 WY 121, ¶ 6, 217 P.3d 393,
395 (Wyo. 2009)). “Our plain error analysis requires that an appellant ‘establish, by
reference to the record, a violation of a clear and unequivocal rule of law in a clear and
obvious, not merely arguable, way and that the violation adversely affected a substantial
right resulting in material prejudice.’” Magnus, 2013 WY 13, ¶ 23, 293 P.3d at 467
(quoting Joreski v. State, 2012 WY 143, ¶ 11, 288 P.3d 413, 416 (Wyo. 2012)). Material
prejudice is shown when a reasonable possibility exists that, but for the error, the jury
would have returned a more favorable verdict. Craft v. State, 2012 WY 166, ¶ 21, 291
P.3d 306, 312 (Wyo. 2012) (citation omitted).

[¶43] “The purpose of jury instructions is to provide the jury with a foundational legal
understanding to enable a reasoned application of the facts to the law. It is crucial that
the trial court ‘correctly state the law and adequately cover the relevant issues.’” Walker
v. State, 2012 WY 1, ¶ 10, 267 P.3d 1107, 1111 (Wyo. 2012) (internal and external
citations omitted). “We do not single out individual jury instructions or parts of them,
but rather, we consider the jury instructions as a whole.” Burnett, 2011 WY 169, ¶ 14
267 P.3d at 1087 (citing Bloomfield, 2010 WY 97, ¶ 9, 234 P.3d at 369). “A person is
guilty of aggravated burglary in violation of Wyo. Stat. Ann. § 6-3-301(c)(i) if he, ‘in the
course of committing the crime of burglary . . . [i]s or becomes armed with or uses a
deadly weapon.’” Counts v. State, 2012 WY 70, ¶ 50, 277 P.3d 94, 108 (Wyo. 2012).
Dennis had to enter the Johnsons’ house without their permission and with the intent to
commit a larceny in their home to be guilty of a burglary. Id. at ¶ 59, 277 P.3d at 110-11
(citing Wyo. Stat. Ann. § 6-3-301(a)). Larceny occurs when “a person . . . steals, takes
and carries, leads or drives away property of another with intent to deprive the owner or
lawful possessor . . . .” Powell v. State, 2012 WY 106, ¶ 7, 282 P.3d 163, 165 (Wyo.
2012) (quoting Wyo. Stat. Ann. § 6-3-402(a)). In reviewing Instruction Nos. 4, 5, 7 and
8, and in light of Wyo. Stat. Ann. § 6-3-301, we find the instructions adequately informed


                                            13
the jury of the element of “burglary,” including the specific intent to commit larceny and
the required intent to deprive for larceny.

[¶44] In Burnett, we held that a series of instructions adequately informed the jury of the
elements of attempted second-degree murder. 2011 WY 169, ¶ 18, 267 P.3d at 1088. In
that case, one instruction listed all the elements of attempted second-degree murder but
omitted the necessary elements of “maliciously” and “purposely.” Id. Those elements
were listed in separate instructions. Id. We held “[t]hese instructions, as a whole,
adequately informed the jury that it must find Mr. Burnett had acted purposely and
maliciously in order to convict him of attempted second degree murder.” Id. at ¶ 18, 267
P.3d at 1089. Here, the instructions as a whole adequately informed the jury of the
necessity of finding that Dennis entered the Johnsons’ home with the intent to commit a
larceny and that intent had to include an intent to deprive the Johnsons of their pistol.

[¶45] Upon review of the instructions given to the jury, the district court did not abuse
its discretion in refusing Dennis’ specific intent instruction. It also did not commit plain
error in instructing the jury--the jury was sufficiently informed of the grounds upon
which they were to find Dennis guilty of aggravated burglary including the requisite
intent to deprive.

                                     CONCLUSION

[¶46] We find that sufficient independent evidence was presented to corroborate Dennis’
extrajudicial statements and to convict him of aggravated burglary. We further find that
the jury was properly instructed. Affirmed.




                                            14